Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00557-CR

                                      IN RE Christian L. GARRETT

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 30, 2020

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR WANT OF JURISDICTION

           On November 18, 2020, relator filed a (1) motion for leave to proceed in forma pauperis

and (2) a “notice of intent” to file a writ of habeas corpus for pretrial relief. We granted relator’s

motion for leave to proceed in forma pauperis and ordered relator to file a writ of habeas corpus

by December 14, 2020 should he decide to file one.

           On December 11, 2020, relator filed a pro se writ of habeas corpus claiming he has been

“unlawfully extradited, arrested and detained” since November 6, 2019 with “an unsigned

indictment” for continuous sexual abuse of a child. Relator requests that we dismiss this case with

prejudice.




1
 This proceeding arises out of Cause No. 2019CR7642, styled Garrett v. State, pending in the 175th Judicial District
Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                     04-20-00557-CR


       Our original jurisdiction to issue a writ of habeas corpus is limited to cases in which a

person’s liberty is restrained because the person has violated an order, judgment, or decree entered

in a civil case. TEX. GOV’T CODE ANN. § 22.221(d). We do not have original jurisdiction to issue

a writ of habeas corpus in criminal matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). The only courts authorized to issue writs of habeas corpus in criminal

matters are the Texas Court of Criminal Appeals, district courts, and county courts. TEX. CODE

CRIM. PROC. ANN. art. 11.05.

       Here, relator does not complain of an order, judgment, or decree entered in a civil case.

We therefore dismiss relator’s writ of habeas corpus for want of jurisdiction.

                                                  PER CURIAM

Do Not Publish




                                                -2-